Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA



 (1)BENJAMIN TILLEY,

                        Plaintiff,
                                                                    Case No. 19-cv-00534-GKF-JFJ
 vs.

                                                                                  COMPLAINT
 (1)     EQUIFAX INFORMATION SERVICES,INC.,                               (Unlawful Credit Reporting)
 (2)     TRANS UNION,LLC,
 (3)     ELDORADO MOTORS,LLC,                                             JURY TRIAL DEMANDED
 (4)     PROFESSIONAL SOLUTIONS GROUP,LLC
 AND
 (5)     RICK JOE BECK


                        Defendants.


                                           COMPLAINT


         NOW COMES Plaintiff, Ben Tilley, and for his Complaint against Defendants, Equifax

 Information Services, Inc., Trans Union, LLC, Eldorado Motors, LLC, Professional Solutions

 Group, LLC and Rick Joe Beck, alleges as follows:

                                       BRIEF OVERVIEW


         In May,2011, Mr. Tilley purchased a used vehicle from Eldorado Motors, L.L.C

 ("Eldorado"). Though Eldorado had advertised the vehicle for less, Eldorado ended up selling
 the vehicle to Mr. Tilley for $6,995, rolled around $10,000 from a previous Eldorado clunker

  vehicle loan into his new loan, and provided Mr. Tilley with a trade-in credit of only $700 for the
  clunker they sold him just months prior. This second vehicle was also clunker, and soon Mr.
  Tilley was unable to keep up with the cost of repairing the vehicle plus maintain the bi-weekly
  payments required. The vehicle was ultimately repossessed in 2013. Eldorado sold the vehicle at
  auction in September,2013/or less than $500,leaving around a $10,000 deficiency on the loan.
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 2 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 3 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 4 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 5 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 6 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 7 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 8 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 9 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 10 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 11 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 12 of 13
Case 4:19-cv-00534-GKF-JFJ Document 2 Filed in USDC ND/OK on 10/04/19 Page 13 of 13
